IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

WAGIH HANNA and
BOTHINA HANNA,

Plaintiffs,

. FOREIGN JUDGMENT

v. : SlZJ-03-058
DIETER A. BAIER,

Defendant.

ORDER

Upon Defendant’s Motion for Reargurnent. Denied.

Date Submitted: June 28, 2018
Date Decided: July 2, 2018

Andres Gutierrez de Cos, Esq., Andres de Cos LLC, 5211 Windmill Drive, Suite 36,
Wilmington, DE 19808, Attorney for Plaintiffs

Daniel A. Griffith, Esq., Whiteford Taylor & Preston LLP, 405 North King Street, Suite
500, Wilmington, DE 19801, Attorney for Defendant

I. INTRODUCTION

On June 25, 2018, Defendant Dieter A. Baier (“Defendant”) timely filed his Motion for
Reargument concerning the Court’s June 19, 2018 Order granting Plaintifi’s Motion for Relief
from Order. Defendant contends that the Court erred by failing to follow the previous decision
rendered in this case on December 19, 2017, Which held that the Court of Chancery had exclusive
jurisdiction over the execution of charging orders. In Defendant’s vieW, by ruling that the Court
of Chancery and the Superior Court have concurrent jurisdiction, this Court improperly interpreted
6 Del. C. § 18-703 and rendered the statute meaningless. Additionally, Defendant cited various

portions of the June 19th Order Which he believes contain factual errors. On June 28, 2018,

Plaintiffs Waigh Hanna and Bothina Hanna (“Plaintiffs”) filed their response to Defendant’s
Motion, which in large part pointed out that Defendant “has not shown that the Court overlooked

or misapprehended any law or facts in this case to warrant reconsideration, reargument or

reversal. . .”l

II. STANDARD OF REVIEW

The standard of review for a motion for reargument under Superior Court Rule of Civil
Procedure 59(e) is well settled law. Such a motion “will be denied unless the Court has overlooked
a controlling precedent or legal principles, or the Court has misapprehended the law or facts such
as would have changed the outcome of the underlying decision.”2 Furthermore, a motion for

reargument is not intended to raise new arguments which could have been raised at an earlier point

in the proceedings.3

III. DISCUSSION

Defendant has not shown that the Court overlooked controlling precedent On the contrary,
the Court carefully considered the applicable cases and found that the Bridev One opinion was the
better reasoned position.4 The idea that the June 19th Order rendered the statute at issue moot is
not persuasive. Additionally, Defendant has cited no legal precedent, other than the December 19,
2018 opinion, to convince the Court that the June 19th Order was in error. He argues that the

Court’s decision was unprecedented In light of the Court’s analysis of Bria’ev One, it finds this

 

1 Pls.’ Resp. Def.’s Mot. Reargument 3.

2 Board of Managers of the Delaware Criminal Justice Information System v. Gannett Co., 2003 WL 1579170, at *1
(Del. Super. Ct Jan. 17, 2003)(intemal citations omitted).

3 Id.; Plummer v. Sherman, 2004 WL 63414, at *2 (Del. Super. Ct. Jan. 14, 2004)(intemal citations omitted).

4 While the cases considered by the Court may have had a stronger focus on the issuance of a charging order rather
than the execution of one, they are still informative on the issue at hand.

argument unpersuasive as well. Furthermore, the June 19th Order did not contain any factual

errors that would have changed the outcome of the decision.

IV. CONCLUSION

Considering the foregoing, the Court finds that no controlling precedent or legal principle
has been overlooked and that there has been no misapprehension of the law or facts of this case.

Therefore, Defendant’s Motion for Reargument is DENIED.

IT IS SO ORDERED.

 

cc: Prothonotary